Citation Nr: 9916205	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1950 
to September 1952.  

The present appeal arises from a December 1996 rating action 
entered by the aforementioned regional office (RO), with 
which the veteran disagreed in March 1997.  A statement of 
the case was issued in April 1997, and the appeal was 
perfected upon the receipt at the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  


REMAND

In this case, the record shows that the veteran submitted a 
claim for an increased rating for the disability at issue in 
April 1996.  In October 1996, the criteria by which sinusitis 
is evaluated was changed.  In this regard, the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals) has held that, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  See also Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order), holding that, even where certain 
new rating criteria became effective after the appellant 
filed his appeal with the Court, VA and the Court are 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions.  

The Secretary has not made a determination as to whether the 
prior regulations pertaining to rating sinusitis are more or 
less favorable to an appellant than the new regulations.  
Thus, to ensure fairness, it will be necessary to consider 
both sets of regulations in evaluating the veteran's 
disability.  In this case, however, the record does not 
reflect that the RO has considered the veteran's disability 
in light of the old criteria.  (No mention is made of the 
change in rating criteria in the appealed rating, and the 
statement of the case only recites the new criteria.)  In 
view of this, the case must be remanded to ensure 
consideration of the old criteria, prior to the Board of 
Veterans' Appeals (Board) entering its final determination.
 
In addition to the foregoing, it appears that the RO has not 
given consideration to additional medical records relating to 
the treatment of the veteran's sinusitis that were associated 
with the claims file after the RO entered its determination 
concerning the evaluation of that disability.  As the record 
does not indicate that the veteran wished to waive his right 
to have the RO consider these documents before review of the 
case by the Board, the claims file must be returned to the RO 
so that their initial review of these documents may be 
accomplished.  

Finally, it is observed that it has been a number of years 
since the veteran's sinusitis condition was specifically 
examined for VA purposes.  The last examination in this 
regard appears to have been conducted in 1993.  A current 
examination would be useful in ensuring that an equitable 
disposition of the veteran's claim is obtained.  

Under the circumstances described above, this case is 
Remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any treatment for his sinusitis since 1995.  After 
obtaining any authorization as may be appropriate, 
the RO should attempt to associate with the claims 
file, copies of the records identified by the 
veteran, which have not already been obtained.  

2.  Next, the veteran should be scheduled for an 
examination by a physician knowledgeable in 
disability caused by sinusitis, the purpose of 
which is to determine the extent to which the 
veteran's sinusitis causes him impairment.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, and pertinent clinical findings 
relating to sinusitis.  In particular, the examiner 
should indicate whether the veteran's sinusitis 
required radical surgery and is productive of 
chronic osteomyelitis requiring repeated curettage, 
or required repeated operations and is productive 
of severe symptoms, or there is near constant 
sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent 
discharge or crusting after repeated surgeries.  
Before evaluating the veteran, the examiner should 
review the claims folder, and a note to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

3.  Next, the RO should review the evidence of 
record in light of the old and new criteria for 
evaluating sinusitis, and determine whether the 
prior regulations or the new regulations are more 
favorable to the veteran.  Applying the criteria it 
determines to be more favorable to the veteran, the 
RO should then enter its determination as to 
whether an increased rating is warranted for 
sinusitis.  If this decision is adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case 
concerning all evidence added to the record since 
the April 1997 statement of the case.  The 
supplemental statement of the case should include 
citation to the old and new regulations and 
criteria regarding the evaluation of sinusitis.  
The veteran and his representative should then be 
given an opportunity to respond, and the case 
returned to the Board for further appellate 
consideration, if otherwise in order.

No inference should be drawn regarding the final disposition 
of the claim as a result of this action, and the veteran need 
take no additional action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


